Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
RESPONSE TO ELECTION/RESTRICTION

Applicant’s election without traverse of group I, drawn to compounds of the formula I and simple compositions thereof and elected species:

    PNG
    media_image1.png
    169
    285
    media_image1.png
    Greyscale
in the reply filed on 6/2/2022 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.
Claims 7,23-25,28,33,39,44,46,51,70-71,73 and 75 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

An action on the merits of claims 1-6,8-22,26-27,29-32,34-38,40-43,45,47-50,52-69,72,74, and 76-77 is contained herein. Applicant’s elected species was found free of the art and the search extended to cover similar species along with references disclosed in the submitted IDS.




Priority
This application claims priority under 35 U.S.C. § 119(e) to U.S. Provisional Patent App No. 62/927934, filed 10/30/2019. 

Information Disclosure Statement
The examiner has considered the references cited in the information disclosure statement filed of record. 


Specification
Applicant is reminded of the proper content of an Abstract of the Disclosure, see MPEP 608.01(b).
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., "The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics."  Exemplification of a species could be illustrative of members of the class.  For processes, the type reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary.  

It is recommended that the structure of Formula I be inserted into the abstract to accurately illustrate the claimed invention.

Claim Objections
Claims 1-6,8-22,26-27,29-32,34-38,40-43,45,47-50,52-69,72,74 and 76-77 are objected to because of the following informality:
In claim 1 and other claims, please insert dashes in front of atoms for particular chemical groups such as “NRY, C(=O), etc.” to clearly indicate the point of attachment. Thus, the claim and claims dependent on it are objected to. Correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-6,8-12,15-22, 26-27,29-31,34-38,40,45, 47, 52-67, and 77 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of copending Application No. 17/607,090.  Although the conflicting claims are not identical, they are not patentably distinct from each other because there is significant overlap between the two applications.
The genus structure of the instant application may fully encompass the claimed compound, salts, and compositions thereof of application 17/607,090. The compound has the limitation wherein X = trifluoromethyl, Y1,2 selected from -NH and O, m =1, n = 0, p =0, q = 1, r = 1, Y3 = -C(O), ring D is piperazine, a = 0, remaining R variables selected from methyl and H, and Z = heteroaryl substituted with trifluoromethyl. In other words, the compound may anticipate the instant claims. Note that particular forms and any inherent data and properties associated with the compound does not render the claims distinct since these are characteristics naturally inherited by the compound.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Claims 1-6,8-12,15-22, 26-27,29-31,34-38,40,45, 47, 52-67, and 77 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of US Patent 11,014,913.  Although the conflicting claims are not identical, they are not patentably distinct from each other because there is significant overlap between the two applications.
The claims are not independent and distinct from each other based on the fact pattern described in application 17/607,090.

Claims 1-6,8-12,15-22, 26-27,29-31,34-38,40,45, 47, 52-67, and 77 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of US Patent 10,550,105.  Although the conflicting claims are not identical, they are not patentably distinct from each other because there is significant overlap between the two applications.
The claims are not independent and distinct from each other based on the fact pattern described in application 17/607,090.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 14, 32, 40, 59, 68, and 76 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 14, 32, 40, and 68 recite that variables such as Y3, R7, and RY may be selected from or embrace “CH2”. However, with respect to formula I as written, the resulting compounds contain a dangling valence with respect to the carbon atom. The claimed compounds should not have dangling valencies. Claims of the “dangling valence” type in which only the portion of the structure responsible for the activity is defined in the claim are indefinite because the claims are of indeterminate in scope and generally broader than any possible supporting disclosure. Ex parte Diamond, 123 USPQ 167 (POBA 1959). Correction is required.
In claim 59, the scope of “floro” in 
    PNG
    media_image2.png
    23
    152
    media_image2.png
    Greyscale
is unclear and not recognized by those skilled in the art. Does Applicant intend “fluoro” or something else? Additionally, in claim 76, the scope of “Cyxy” in
    PNG
    media_image3.png
    55
    668
    media_image3.png
    Greyscale

Is unclear.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6,8-12, 15-22, 26-27, 29-31, 34-38, 40, 45, 47, 52-67, 69, 74 and 77 are rejected under 35 U.S.C. 102(a)(2) as being anticipated over WO 2019/212937 -mentioned in IDS.
WO 2019/212937 teach the following compound and compositions thereof at page 429, example 499, purified with HPLC using a water mixture:

    PNG
    media_image4.png
    145
    365
    media_image4.png
    Greyscale

. The compound has the limitation with respect to formula IIa in claim 69 wherein X = trifluoromethyl, Y1 = -NH, Y2 = O, Y3 = -C(O), ring D = piperazinyl, remaining R variables = H, and Z = pyridine substituted with CN. Thus, the claims are anticipated. Applicants are to be aware of other species in this document which may anticipate the claims (see page 474, example 534 for example).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6,8-13, 15-22, 26-27, 29-31, 34-38, 40, 45, 47, 52-67, 69, 74 and 77 are rejected under 35 U.S.C. 103(a) as being unpatentable over WO 2019/212937 -mentioned in IDS.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with  35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.  See generally MPEP § 706.02(l)(1) and § 706.02(l)(2).  



WO 2019/212937 taught example 499 as recited in the anticipation rejection. The claims may embrace the same compound with the exception that Y3 is selected from -C(O)NRY (wherein RY = H or C1-4 alkyl) instead of -C(O). However, the document teaches an equivalency teaching for the two at page 6, lines 6-7:

    PNG
    media_image5.png
    77
    652
    media_image5.png
    Greyscale
. Thus, one skilled in the art would have been motivated to make this substitution based on the finite number of choices and arrive at a compound with similar activity. Therefore, the claimed compound would have been considered obvious.




Conclusion
Claims 1-6,8-22, 26-27, 29-32, 34-38, 40, 45, 47, 52-69, 74, 76, and 77 are rejected. Claims 41-43, 48-50, and 72 are objected to. Full patentability regarding objected claims has not been determined due to the election of species requirement and art cited of record.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624